Citation Nr: 1029934	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from September 1950 to November 1953, and who died in 
January 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant's claims file is now in the 
jurisdiction of the Oakland, California RO.  In July 2010, the 
appellant failed to appear for a Travel Board hearing scheduled 
at her request.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant has not 
received notice that meets these criteria.  While the appellant 
appears to be aware of what is needed to substantiate her claim, 
appropriate notice should be provided on remand.

The Veteran died on January [redacted], 2005.  His death certificate shows 
that the immediate cause of his death was a [self-inflicted] 
shotgun wound to the head.  No underlying cause of death was 
listed.  The Veteran had established service connection for 
pulmonary tuberculosis, moderately advanced, arrested (rated 0 
percent).  His service treatment records (STRs) and a VA 
treatment report, all dated in 1953, note that a September 1953 
chest X-ray found he had tuberculosis; that he was treated in 
Navy Hospitals ; and that after his November 1953 separation from 
service, was admitted to Livermore VA Hospital in December 1953.  
The only treatment report from Livermore VA Hospital associated 
with the claims file is a summary dated in April 1954 that notes 
that the Veteran had "been a rather hyper-active patient and 
difficult to keep down."  It is further noted that the Veteran 
had been interviewed by a psychologist to determine if 
psychotherapy was feasible.  The Veteran was expected to remain 
hospitalized for another three to six months.  

The appellant's theory of entitlement to service connection for 
the cause of the Veteran's death is essentially that his "being 
isolated" on board navy ships and in Navy and VA hospitals for 
treatment of his tuberculosis created a state of mind (a 
psychiatric disability) that was, at least, a contributing factor 
in his suicide (it is claimed that he shot himself to avoid the 
confinement associated with hospitalization and a proposed MRI 
(magnetic resonance imaging).  In support of her contentions, the 
appellant has submitted a letter from her family physician, K. 
Caldwell, M.D., stating that the Veteran's "drastic reaction was 
directly related to his confused state and the scarring memory of 
his lock-up in the TB (tuberculosis) sanitarium 53 years ago.  
She has also submitted a December 2006 statement from her 
treating psychologist who, after a review of medical records 
provided by the appellant, concluded that the Veteran suffered 
from PTSD and that PTSD alone or coupled with a medical 
condition, resulted in the Veteran's death.  

A review of the record found that development of the evidentiary 
record as it pertains to the matter at hand is incomplete.  
Regarding the allegation that the Veteran had a service-related 
psychiatric disability that caused or contributed to cause his 
suicide, it is noteworthy that the only record available from the 
Veteran's Livermore VA hospital hospitalization is a summary 
prepared apparently about mid-way during his 1953-1954 stay at 
that facility.  Since the summary notes that a psychological 
evaluation was planned, it appears that a pertinent VA treatment 
record may be outstanding; notably, any such existing record is 
constructively of record.  [The Board is well-aware that more 
than 55 years have passed since the hospitalization in question, 
and that the records in question may have been destroyed.  
However, such must be established by exhaustive development.]  
Furthermore, the record regarding the reason for the Veteran's 
suicide is also incomplete.  Inasmuch as the Veteran is alleged 
to have committed suicide to avoid hospitalization/MRI, the 
complete medical records pertaining to his treatment prior to his 
suicide must be secured.  The RO has sought records from a 
treatment provider who responded that he did not treat the 
Veteran for tuberculosis.  Given the alleged theory of 
entitlement in this matter, the Veteran's complete treatment 
records are essential evidence.  In this regard, it is noteworthy 
that the appellant's cooperation will be needed to secure the 
pertinent records.  She is advised that under governing 
regulation, where evidence (to include releases for 
evidence) sought in connection with a claim for VA 
benefits is not received within a year of the request, the 
claim is to be considered abandoned.  See 38 C.F.R. 
§ 3.158(a).  The appellant is further advised that while 
VA will assist her in securing private treatment records, 
ultimately it is her responsibility to ensure that such 
records are received.

Finally, the RO has not secured a medical opinion as to whether 
or not a psychiatric disability that was related to the Veteran's 
service, or was secondary to a service connected disability, was 
the underlying cause of the Veteran's suicide.  Because the 
Veteran had a service-connected disability, and because there is 
medical opinion evidence that relates his suicide to the 
circumstances of his service and/or to the service-connected 
tuberculosis (and prolonged hospitalization for such during 
service and upon separation), the "low threshold" standard as 
to when a VA medical opinion is necessary is met.   




Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a letter 
providing her the notice required in a claim 
for DIC under Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  She should have opportunity 
to respond. 

2.  The RO should undertake exhaustive 
development to obtain the complete clinical 
records (and specifically any psychological 
evaluation reports) of Veteran's 1953-1954 
hospitalization at Livermore VA Hospital.   
If such records are unavailable because they 
have been lost or destroyed, it must be so 
certified for the record.  The RO should also 
arrange for development for records of any 
and all psychiatric treatment the Veteran 
received during the years prior to his death, 
as well as the complete clinical records of 
all medical treatment he received during the 
time leading up to death (and specifically 
the complete records of his treatment by Dr. 
Caldwell and any records pertaining to the 
planned MRI - describing why such was 
considered necessary).  The appellant must be 
asked to identify all treatment providers and 
to provide releases for their records.  The 
RO should undertake appropriate development 
to obtain the records.  If any private 
records sought are received pursuant to the 
RO's request, the appellant and her 
representative should be so notified, and 
reminded that it is her responsibility to 
ensure that the records are received.  

3.  After the development sought above is 
completed, the RO should arrange for the 
Veteran's claims file to be forwarded to an 
appropriate physician for review and a 
medical advisory opinion regarding a nexus 
between the Veteran's suicide-death and his 
service/service connected disability.  
Following review of the claims file (to 
include this remand), the consulting 
physician should provide an opinion 
responding to the following:

Is it at least as likely as not (a 50 percent 
or better probability) that a psychiatric 
disability caused the Veteran's suicide or 
contributed to cause his suicide and was 
related to (incurred or aggravated in) his 
service or was caused or aggravated by his 
service-connected tuberculosis?  In this 
regard, the consulting physician is asked to 
specifically comment on the theory that 
because of his isolation on Navy vessels and 
in hospitals receiving treatment for 
tuberculosis the Veteran developed a phobia 
that caused him to commit suicide.  The 
consulting physician must explain the 
rationale for all opinions, specifically 
addressing the October 2005 and December 2006 
medical statements which support this theory 
of entitlement.

4.  The RO should then review the record, 
ensure that all development sought is 
completed, and then readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If it remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

